DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11/08/2021 with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.
There are numerous vague and indefinite limitations present in the pending claims.  Additionally, there are numerous newly-presented limitations which do not appear to have been described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant’s arguments against the prior art of record (see, e.g., pp. 12-13 of the Remarks filed 11/08/2021) rely on the amended language.  As the metes and bounds of the claimed invention, as set forth in the amendments, cannot be well understood, it is unclear whether the previously-cited prior art may teach and/or render obvious the invention.
To discuss these issues, an interview was held with Applicant’s Representative, DeMarcus Levy (Reg. No. 76,980) on February 15, 2022.
Applicant is respectfully reminded of the requirements of 35 U.S.C. §112(a) and §112(b).  That is, the structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.  Furthermore, no new must find support in the disclosure as originally filed.
Applicant’s cooperation in expeditiously prosecuting the instant application by adhering to all statutory requirements, thereby avoiding any undue delay in prosecution, is kindly requested.

Drawings
The drawings were received on 11/08/2021.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-7, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
N.B. – The figures submitted 11/08/2021 are of better quality than the original drawings.  However, the lines are fuzzy and pixelated, thereby preventing suitable reproduction. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) appear to recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Regarding claim 1: “means of a mobile casing,” “means of transmission belts,” “means of lateral shafts,” “means of a spring system,” “means of a revolutions-per-minute counter”;
Regarding claim 3: “means of a support”;
Regarding claim 4: “means of support,” “means of two supports (27 and 29)”.
N.B. – The claims do not make clear whether or not 35 U.S.C. 112(f) is being invoked (see rejections below under 35 U.S.C. §112(b) for further discussion).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitations “wherein the initial shaft is fixed on its lower part by means of a mobile casing […] by means of lateral shafts” and “a mechanical braking system integrated into the shaft […] to deliver the energy required by the generator” comprises impermissible new matter.  
Notably, at least
“a mobile casing” and associated claimed structural relationship(s);
“a fixed shaft”;
“a bearing built into the shaft”;
“a pulley system that multiplies speed”;
the combination of “a pulley system” and a separate “mechanical breaking system” (only a single, combined “brake and pulley system (5)” appears to have been disclosed; see, e.g., ¶¶ 9, 36); 
“a 90° transmission path” and associated claimed structural relationship(s);
“transmission belts”
“lateral shafts”;
a separate “mechanical braking system” which is, specifically, “integrated into the shaft” (no “integrat[ion]” appears to have been disclosed or discussed regarding the combined “brake and pulley system”; see above for further discussion);
“a circular profile rolled of circular shape”.
Regarding claim 2, the limitations “round insert which is roughened on its outer walls” and “which makes an angle on the wall which serves as a guide to adapt the next turbine on the shaft segment of the next turbine” do not appear to have been described in the specification as originally filed.  
Regarding claim 7,
Regarding claim 11, the limitation “said internal blades being placed 90°apart, and placed at 45° with respect to the four perimeter blades” does not appear to have been described in the specification as originally filed.  
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-11, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).

If Applicant choses to amend the claimed invention, all claim amendments must find support in the original disclosure to satisfy the requirements of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.  Applicant is requested to indicate where, in the disclosure as originally filed, support may be found for any amended claim language, so as to obviate any future new matter rejections under 35 U.S.C. §112(a). 
Regarding claim 1, the limitation “a tower fabricated in a supporting structure which gives support to the system in joint movement which comprises a main shaft” is vague and indefinite.
First, the limitation “a tower fabricated in a supporting structure” is vague and indefinite.  The claim fails to make clear whether the “tower” is “fabricated” inside of (i.e., “in”) a “supporting structure” (this is what the phrase appears to indicate, but which also does not appear to concord with the invention as shown in, e.g., Fig. 1) or whether the “tower” simply —comprises— a “supporting structure”.  Alternatively, if the claim is attempting to make reference to, e.g., a —method of fabrication— or features thereof, such should be made clear.
Second, the phrase “gives support to the system in joint movement […]” is not idiomatic and is, consequently, vague and indefinite.  The claim fails to make clear what “giv[ing] support” specifically “in joint movement” may comprise, or even what “joint movement” itself may comprise.
Third, the phrase “a tower […] joint movement which comprises a main shaft” is vague and indefinite.  Notably, the phrase appears to set forth that it is the “joint movement”—which what element does “comprise[] a main shaft”.
Regarding claim 1, the limitations “the ends,” “their connection,” “the upper end of the shaft,” “its connection,” “the initial shaft,” “its lower part,” “the shaft” (note that a “main shaft,” an “initial shaft,” and “a fixed shaft” are all recited), “the same casing,” “the control system,” “this system,” “the energy required by the generator,” “the platform,” “the center of the plate,” “the plate,” “the perimeter of the circular platform,” “the circular platform” are recited.  There is insufficient antecedent basis for at least these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 1, the claim sets forth both “a first turbine (20)” as well as “a set of turbines (N1-N8)”.  However, the claim fails to make clear whether the “first turbine” may be comprised by the “set of turbines” or whether the two features are indeed separate and distinct.  As illustrated in Fig. 4, it appears that turbine “N8” is also labeled as “20,” adding to the confusion.
Regarding claim 1, 
Regarding claim 1, the limitation “a mobile casing” is vague and indefinite.  Notably, the claim fails to make clear what “a mobile casing” may comprise, including the manner by which it may be considered “mobile” and what it may encase.  The specification does not appear to provide any description of “a mobile casing” (see rejection under 35 U.S.C. §112(a) above).
Regarding claim 1, the limitation “a bearing built into the shaft which gives movement to it” is vague and indefinite.
First, the claim fails to make clear what “a bearing built into the shaft” may comprise and how a “bearing” may be “built into the shaft” (including to which “shaft” reference is being made).  Additionally, the specification does not appear to provide any description of “a bearing,” including any “bearing built into the shaft” (see rejection under 35 U.S.C. §112(a) above).
Second, the phrase “which gives movement to it” is not idiomatic and fails to make clear what element(s) is/are providing “movement”.
Third, the referents for the pronouns “it” and “which” have not been made clear by the claim language.  It is recommended to Applicant to avoid the use of pronouns in favor of explicit reference to the element(s) which are being described, so as to clearly and definitely set forth the metes and bounds of the patent protection sought.
Regarding claim 1, the limitation “wherein the initial shaft […] in the same casing a pulley is attached that is integrated into a pulley system that multiplies speed and is connected to a 90° transmission path which connects generators by means of transmission belts by means of lateral shafts” is vague and indefinite.  In addition to the phrases lacking clear antecedent basis (see above), at least the below issues are additionally noted.
First, the limitation is generally narrative and fails to clearly and definitely set forth the metes and bounds of the patent protection sought.
Second, the phrase “in the same casing a pulley is attached that is integrated into a pulley system” fails to make clear what element(s) the “pulley” may be “attached” to and what element(s) is “integrated into a pulley system”.
Third, the claim fails to make clear what element(s) “a 90° transmission path” may comprise, nor does the specification appear to provide any description of “a 90° transmission path” (see rejection under 35 U.S.C. §112(a) above).
Fourth, the claim makes reference to a plurality of “generators,” a plurality of “transmission belts,” and a plurality of “lateral shafts” but fails to make clear how each “generator” may be connected to whatever element(s) drive(s) it (for example, is there a single “transmission belt” connected to a single “lateral shaft,” several “transmission belts” connected to each “generator,” etc. ?)
Regarding claim 1, the limitation “a mechanical braking system integrated into the shaft, wherein the mechanical braking system supports the casing, wherein the mechanical braking system causes curved bars to approach the casing in motion by means of a spring system and brakes it gradually or completely, wherein speed is measured by means of a revolutions-per-minute counter which sends a signal to the control system and activates this system to deliver the energy required by the generator” is vague and indefinite.  In addition to the phrases lacking clear antecedent basis (see above), at least the below issues are additionally noted.
First, the limitation is generally narrative and fails to clearly and definitely set forth the metes and bounds of the patent protection sought.
Second, the claim fails to make clear how “a mechanical braking system” may be “integrated into the shaft” and the specification does not appear to provide any relevant description of this feature (see rejection under 35 U.S.C. §112(a) above).
Third, the phrase “the mechanical braking system causes curved bars to approach the casing in motion by means of a spring system” is unclear, as it appears to refer to “curved bars” separately from “the mechanical braking system” and so fails to make clear what the “mechanical braking system” may comprise.  The phrase “curved bars to approach the casing in motion” is not idiomatic or grammatically correct and does not make clear what “approach[ing] the casing in motion” may comprise.  The specification also does not appear to provide any relevant description of this feature (see rejection under 35 U.S.C. §112(a) above).
Regarding claim 1, the limitation “a circular profile rolled of circular shape and radial beams connecting the platform to the center of the plate” is vague and indefinite.
First, the phrase “a circular profile rolled of circular shape” is not idiomatic and fails to make clear what a “circular profile” may be and what structure “rolled of circular shape” is intended to describe.  
Second, the claim fails to make clear whether the “circular profile” is “rolled of” both “circular shape and radial beams” as appears to be set forth, or whether the “radial beams” are separate elements from the “circular profile” (whatever this may be).
Regarding claim 1, the limitation “a first plurality of collection elements or blades” is vague and indefinite.  Notably, the claim does not make clear what the intended difference in scope between “collection elements” and “blades” may be, or whether the terms are to be interpreted as synonymous.
Regarding claim 1, 
Regarding claims 2-11, the claims comprise several limitations which fail to clearly and definitely set forth the metes and bounds of the patent protection sought.  A few examples are provided below to provide additional guidance to Applicant, but do not comprise a complete listing of vague and indefinite language.
Regarding claim 2, the limitation “round insert which is roughened on its outer walls which makes an angle on the wall which serves as a guide to adapt the next turbine on the shaft segment of the next turbine and on which the clamping flanges (4) are arranged” is vague and indefinite.
First, the referents for the pronouns “which” have not been made clear by the claim language.  It is recommended to Applicant to avoid the use of pronouns in favor of explicit reference to the element(s) which are being described, so as to clearly and definitely set forth the metes and bounds of the patent protection sought.
Second, the claim fails to make clear what a “round insert” may comprise and what structure(s)/feature(s) being “roughened on its outer walls” is intended to refer to.  Again, the specification does not appear to provide any relevant description of this feature.
Regarding claim 3, the phrases “by means of support” is vague and indefinite.  Notably, the phrase “means of” appears to inappropriately make reference to means-plus-function terminology which invokes 35 U.S.C. §112(f).  If the term “support” is intended to refer to a specific (physical) element, such should be made clear (e.g., —a support fixed to […]—).
Regarding claim 4, 
Regarding claim 7, the limitation “the number of turbines placed is determined according to operation of a power generator, wherein the turbines work together at a maximum angular velocity to deliver an amount of force requested by the generator” is vague and indefinite.
First, the claim recites “operation of a power generator” but fails to make clear whether the newly-recited “a power generator” may be comprised by, or is separate and distinct from, the “generators” recited in claim 1, upon which claim 7 is dependent.
Second, the claim recites “the turbines work together at a maximum angular velocity” but fails to make clear what “work[ing] together” is intended to mean.  Also, the term “maximum angular velocity” is a relative term which renders the claim indefinite.  The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the phrase “an amount of force requested by the generator” is vague and indefinite as it appears to set forth that the “generator” may be actively “request[ing]” an “amount of force”.  It is unclear how the “generator” may do so, including whether, e.g., a generator controller may be required.  Again, the specification does not appear to provide any relevant description of these features.
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 16, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832